DETAILED ACTION
Election/Restrictions
Applicant's election with traverse is acknowledged:

    PNG
    media_image1.png
    411
    807
    media_image1.png
    Greyscale

The election of species requirement is withdrawn. The traversal is on the ground(s) that no serious burden exists in examining all pending claims.  This is not found persuasive because the fields of search for the inventions of Group I and Group II are not coextensive, and examining both groups would place an undue burden upon the scarce administrative resources of the USPTO.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what specific “appliances” are intended to be included by the recitation, “home appliance,” beyond a “dishwasher”, “washing machine” and “steam oven.”
Claims 1-8 employ the terms “connected,” “communicated,” or some variant thereof, without specifying the nature of the connection or communication.  Absent a clear recitation of the nature of communication and the structure attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
In order to overcome this rejection, Applicant may wish to consider, the language; a (passage, channel path) placing A in “fluid communication” with B or component A “fluidically connected” with component B.   Of course, any such clarifying amendments must have basis in the originally filed Disclosure. 
In the preamble of claim 1, it is unclear to what specific component of the “water pretreatment system” that is being defined by the claim, the “water supply pipe” is “connected to” as intended by “A water pretreatment system connected to a water supply pipe.”  It is unclear how this language of the preamble appearing before the “preheated,” or what structure is used to accomplish the “preheating” of the water.
Claim Rejections - 35 USC § 102/103
Claims 1-8 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of, or combination of any of D1-D8 as applied in the Written Opinion set forth in PCT/EP2020/063788.

    PNG
    media_image2.png
    370
    802
    media_image2.png
    Greyscale


	The opinion and rationale of the Written Opinion as it relates to elected claims 1-8 and to any of documents D1-D8, whether applied individually, or in combination, is adopted and incorporated herein by reference as if set forth in full.

    PNG
    media_image3.png
    602
    687
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776